Citation Nr: 0311657	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  99-01 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for nicotine 
dependence.

5.  Entitlement to service connection for a lung disorder, to 
include as a result of cigarette smoking during service 
and/or as a result of nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
August 1963.  A decision made in October 1963 reflects that 
initially, his discharge was considered to have been under 
dishonorable conditions.  However, in a May 1997 decision, 
the Department of the Army Board for Correction of Military 
Records determined that a general discharge was warranted for 
the veteran's entire period of service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the above claims.  The case 
was thereafter transferred to the RO in Montgomery, Alabama.  
Although the July 1998 rating decision failed to consider 
whether service connection was warranted for a lung disorder 
as a tobacco-related disability as requested by the veteran 
in his claim of October 1997, this was accomplished by means 
of a February 1999 rating decision. 

In August 2000, a video-conference hearing was held before 
the undersigned Veterans Law Judge making this decision who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).

This case was previously before the Board in November 2000 at 
which time the claims on appeal were remanded for additional 
evidentiary development to include obtaining specifically 
identified records and furnishing VA examinations.  The 
requested development has been accomplished.


FINDINGS OF FACT

1.  There is no clinical evidence of a current diagnosis of 
hemorrhoids.  

2.  A psychiatric disorder did not have its onset during 
active service or within the first post-service year, or 
result from disease or injury in service.

3.  A low back disorder did not have its onset during active 
service or within the first post-service year, or result from 
disease or injury in service.

4.  Nicotine dependence did not have its onset during active 
or result from disease or injury in service.
 
5.  A pulmonary disorder did not have its onset during active 
or result from disease or injury in service; nor is it 
related to the use of tobacco products during service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
hemorrhoids.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).

2.  The veteran is not entitled to service connection for a 
psychiatric disorder.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2002).

3.  The veteran is not entitled to service connection for a 
low back disorder.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2002).

4.  The veteran is not entitled to service connection for 
nicotine dependence.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

5.  The veteran is not entitled to service connection for a 
pulmonary disorder, to include as a result of cigarette 
smoking during service and/or as a result of nicotine 
dependence.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified by means of the discussions in July 1998, 
February 1999 and February 2003 rating decisions, the 
November 1998 statement of the case (SOC), and February 2003 
supplemental statement of the case (SSOC) of the applicable 
law and reasons for the denial of his claims.  He has been 
informed, therefore, of what the evidence needs to show in 
order for service connection to be granted.  

In correspondence from the RO dated in May 2002, the veteran 
was advised of the provisions of the VCAA.  He was also 
advised therein of what the evidence needs to show in order 
for service connection to be granted, evidence which was 
already of record, and of what information or evidence was 
still needed.  He was also informed that VA would assist him 
by requesting records in the custody of military authorities 
or Federal agencies.  Therefore, VA has informed the veteran 
of the type of information and evidence necessary to 
substantiate his claims, and of who is responsible for 
producing evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, all relevant medical records 
referenced by the veteran have been obtained and there is no 
indication that he has any additional evidence to submit.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  Such assistance was provided for the veteran 
pursuant to a November 2000 Board remand, following which VA 
examinations were furnished in September and October 2002 and 
a VA medical opinion was offered in January 2003.    

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  No useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  Such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


Factual background

Service medical show complaints of a sore back and chest pain 
in July and August 1960.  Lumbar strain was noted in August 
1960 and complaints of back pain were also documented in 
September 1961.  In October 1961, the veteran was treated for 
an acute upper respiratory tract infection manifested by 
chest pain.  Symptoms of chest pain were shown from January 
to May 1962, at which time diffuse upper respiratory 
infection was diagnosed.  A chest x-ray was negative in May 
1962.  Chronic back pain, questionable arthritis, was noted 
in July 1963.  The July 1963 separation examination shows 
that clinical evaluation of all systems, including the spine, 
was entirely normal.  The veteran was evaluated for a 
psychiatric condition in July 1963, in conjunction with an 
unauthorized absence during his period of service, and no 
disease was found.  

The veteran filed service connection claims for a low back 
disorder, depression, a lung disorder, hemorrhoids and 
tobacco dependence in October 1997.

Treatment records from St. Luke's Northland Hospital dated in 
1997 reveal that the veteran smoked about one pack of 
cigarettes a day.  Chest x-ray showed apical scarring.  
Rectal examination was nontender.  

The veteran completed a tobacco use questionnaire in February 
1998.  He stated that he started smoking during basic 
training, in approximately August or September of 1960 and 
had smoked approximately a pack per day since then.  A 
February 1998 lay statement from the veteran's wife indicated 
that the veteran began smoking shortly after the summer of 
1960.   

VA records dated from 1996 to 1998 show treatment of back 
pain, depression, chronic obstructive pulmonary disease 
(COPD) and a recommendation of smoking cessation.  A December 
1996 record documents an assessment of depression.  In 
December 1997, the veteran said that he smoked a pack and a 
half a day.  No hemorrhoids were demonstrated on rectal 
examination.  VA medical records dated in December 1998 
reflect that the veteran's diagnosed medical conditions 
include emphysema and spinal degenerative arthritis.  A 
psychological evaluation conducted that month also yielded 
diagnoses of mild, recurrent, major depressive disorder and 
nicotine dependence.  

The veteran provided testimony at a hearing held at the RO in 
August 2000.  He stated that he was first diagnosed with a 
back condition in the summer of 1961, at which time it was 
injured, which was treated with heat and pain pills.  He 
stated that in 1975 a doctor recommended low back surgery, 
but could not remember the doctor's name.  He also testified 
that he was initially diagnosed with a psychiatric condition 
in the summer of 1963, and was first treated for it in about 
1996.  The veteran testified that hemorrhoids were first 
diagnosed in the fall of 1962 and were treated with 
suppositories and hot baths and that thereafter, they were 
problematic following service and were treated by a private 
doctor, whom he could not remember.  The veteran indicated 
that he had no recent problems with hemorrhoids or recent 
treatment.  He stated that a lung condition was initially 
diagnosed in 1980 or 1981, which was treated with inhalers by 
civilian doctors.  Regarding smoking history, the veteran 
reported that he began during service and continued for 40 
years and had not stopped.

Private records from Dr. Mcintyre received in April 2001 show 
that a diagnosis of COPD was made as early as January 1990.  
Records from Harris Hospital show that in 1995 the veteran 
underwent magnetic resonance imaging (MRI) of the cervical 
spine due to complaints of neck pain.  He underwent anterior 
cervical diskectomy and fusion in February 1995 due to a 
ruptured C6-7 disc.  At that time, he reported smoking a pack 
of cigarettes a day.  COPD with bilateral apical scarring was 
noted on x-ray.  Private medical records of Dr. Pocum dated 
in 1996 show that the veteran was treated for viral syndrome 
and COPD.  Records dated in 1999 from Cullman Regional 
Medical Center show that the veteran was seen for complaints 
of chest pain.  An August 1999 radiology report indicated 
that there was pulmonary hyperexpansion consistent with COPD, 
but determined that no active cardiopulmonary disease was 
identified.    

Records dated in 2000 from the Woodland Medical Center 
(Woodland) show that the veteran was hospitalized in February 
2000 at which time assessments of leukocytosis, electrolyte 
imbalance and chronic lung disease/moderately severe COPD, 
were made.  

Records of G. Scott Warner, M.D. dated from March to May 2000 
and received in January 2002, show that the veteran was seen 
for complaints of cough and COPD.  A March 2000 record noted 
that the veteran had smoked at least a pack of cigarettes a 
day for 40 years and was trying to cut down.  Assessments of 
moderately severe emphysema/COPD, hemoptysis associated with 
on-going tobacco abuse were made. 

Additional private medical records were received in July 
2000.  An evaluation conducted in July 2000 revealed that the 
veteran complained of arthritis in the hands, legs and back, 
emphysema and chest pain.  Diagnoses of arthritis of the 
knees, hands and back; and emphysema were made.

In January 2002, records from the Social Security 
Administration were received.  The records showed that the 
veteran's primary disabilities consisted of coronary artery 
disease and chronic pulmonary insufficiency with other 
impairments including hypertension and arthritis.  

A February 2002 VA medical record specifically indicated that 
no hemorrhoids were present.  During sigmoidoscopy, digital 
examination and inspection of the anorectum was normal.  

A VA respiratory examination was conducted in September 2002.  
The examiner reviewed the medical records.  The history 
indicated that the veteran entered service in June 1960 and 
reported that he started smoking in August or September 1960 
and has continued smoking 1-2 packs of cigarettes a day for 
40 years.  It was noted that he was trying to reduce his 
smoking and had cut it down to one-half pack per day.  The 
examiner noted that a 1998 chest X-ray had shown scarring and 
signs of chronic obstructive pulmonary disease and that in 
1999, the veteran was having chest pain which required 
cardiac catheterization.  Diagnoses of COPD, moderately 
severe; tobacco addition; and depression were made.  

A VA examination of the spine was conducted in October 2002.  
The examiner reviewed the claims file.  The veteran gave a 
history of no back injury during service but reported that 
jumping off trucks might have affected it.  A diagnosis of 
degenerative joint disease of the lumbosacral spine, with 
loss of function due to pain was made.  The examiner opined 
that since there was no specific injury and no X-rays made 
while the veteran was in service, it was doubtful that any 
back injury in service was responsible for his current back 
problems.  

A VA examination for mental disorders was also conducted in 
October 2002.  The examiner reviewed the claims folder.  The 
veteran reported that he felt depressed at times and was 
concerned about his wife's health.  A diagnosis of dysthymia 
was made.  The examiner opined that there was no evidence 
linking the veteran's dysthymia to his military service.  

In December 2002, another VA doctor, Dr. Z., reviewed the 
claims folder and provided an opinion regarding the veteran's 
respiratory problems and smoking history.  Dr. Z. indicated 
that evidence in the claims folder, namely COPD findings on 
X-ray documented in the 1990s also noted that a chest X-ray 
taken in service prior to the veteran's discharge was normal.  
The doctor stated that tobacco usage would be a risk factor 
for the veteran's pulmonary COPD as would his continued 
usage, but that the decades of post-service tobacco use would 
have a far greater effect on pulmonary dysfunction than the 
limited service time smoking.  The doctor opined that the 
relationship was speculative at best in this case, given the 
absence of substantive documentation.  The doctor also added 
that with regard to nicotine dependence in service, there was 
a paucity of documentation to substantiate the amount, 
frequency and duration of tobacco use in service, which would 
be more appropriately designated as a tobacco use disorder 
and not as a disease.  The doctor stated that given the 
documentation, it was speculative as to the degree of 
nicotine dependence in service, and its relationship to his 
continued usage over the later 30+ years.

In January 2003, a follow-up VA examination was conducted by 
the same psychiatric examiner who evaluated the veteran in 
October 2002 to address the matter of whether the veteran's 
history of cigarette smoking contributed to his current 
pulmonary disorder.  The examiner noted that the veteran 
smoked for 3 years during his military career, as opposed to 
many post service years of smoking.  The examiner indicated 
that he agreed with Dr. Z's opinion as to the relationship 
between nicotine dependence in service and continued use for 
30+ years.  The examiner stated that it was reasonable to 
deduce that the 30+ years of post-service smoking was one of 
the major causative factors which contributed to his 
pulmonary condition.  He opined that the tobacco use in 
service was just a tobacco use disorder and not a full-
fledged disease, but when he used this repetitively over 
several years it became habitual and problematic.  He noted 
that it seemed more probable that once tobacco abuse disorder 
became an addiction, the chronic use over time contributed 
more to his physiological pulmonary problems.  

In a February 2003 statement, the veteran indicated that he 
had been treated for hemorrhoids in 1962 and in 1963 after 
discharge, and that he was treated for a lung disorder during 
service, diagnosed as pneumonia at which time he was told 
that he might have tuberculosis and had scar tissue on one of 
his lungs.   


Pertinent law and regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis and psychoses 
may be established based upon a legal "presumption" by 
showing that either condition manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§  1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


Analysis

Hemorrhoids, low back disorder, psychiatric disorder

Regarding the veteran's claimed hemorrhoids, the service 
medical records were entirely negative for this condition.  
In hearing testimony and a February 2003 statement, the 
veteran indicated that hemorrhoids were diagnosed in the fall 
of 1962 and were treated with suppositories and hot baths.  
He has stated that thereafter, they were problematic 
following service and were treated by a private doctor.  
However, the veteran also indicated that he had no recent 
problems with hemorrhoids or recent treatment, nor is the 
Board able to locate any clinical evidence documenting a 
current diagnosis of hemorrhoids.  In fact, a recent VA 
medical record dated in February 2002 revealed that no 
hemorrhoids were present.  An additional VA examination is 
not necessary to decide this claim because the evidence is 
sufficient.  See 38 C.F.R. § 3.159 (c)(4) (2002).  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

As explained above, there is no evidence of currently 
manifested hemorrhoids.  In the absence of a diagnosed 
disability, this claim must be denied.  See Rabideau and 
Chelte, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).

Even were the Board to assume that the current clinical 
disorder, hemorrhoids, existed, there is no competent 
evidence of a nexus between that condition and the veteran's 
service.  A claim based upon an assertion as to cause-and-
effect relating to a particular disability requires competent 
medical nexus evidence.  The Court has reiterated this 
requirement many times.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998).  Consistent with the discussion of the 
evidence contained herein, the Board concludes that the 
preponderance of the evidence is against establishing service 
connection for hemorrhoids.

With respect to the veteran's claim for a psychiatric 
disorder, contrary to the veteran's contention that a 
psychiatric disorder was initially identified in 1963, the 
service medical records fail to show that a psychiatric 
condition diagnosed during service.  A psychiatric evaluation 
was conducted in 1963, which showed no disorder; nor was one 
diagnosed within the veteran's first post-service year. 

In fact, the evidence reflects that it was not until 
approximately 1996, more than 30 years following service that 
a psychiatric condition was initially treated and diagnosed 
(at that time as depression).  Moreover, since that 
diagnosis, the Board is unable to identify any competent 
medical opinion etiologically linking the veteran's current 
psychiatric disorder, variously diagnosed as dysthymia or 
depression, to service.  In fact, when this matter was 
specifically addressed by a VA examiner in October 2002, the 
examiner opined that there was no evidence linking the 
veteran's dysthymia to his military service.  This opinion 
was definitive and based on review of the entire claims file, 
and is found to be persuasive when considered with the rest 
of the evidence of record.  See Prejean v. West, 13 Vet. App. 
444, 448-449 (2000).  There is no medical opinion of record 
refuting the VA examiner's opinion.  Moreover, there is no 
medical evidence of a relationship between the veteran's 
current psychiatric problems and his reported continuity of 
symptomatology since service, which is unsupported by medical 
evidence.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

Regarding the claim for a low back disability, the service 
medical records document several instances of complaints of 
back problems, primarily manifested by pain.  Although a 
questionable diagnosis of arthritis was made during service, 
this was not supported by any x-ray findings.  See Cross v. 
Derwinski, 2 Vet. App. 150, 153 (1992) (diagnosis of 
traumatic arthritis in hands accompanied by x-rays showing no 
abnormality).  The veteran complained of recurrent back pain 
during his 1963 separation examination; however, clinical 
evaluation of the spine was normal.  Nor was any arthritis of 
the lumbar spine demonstrated within the first post-service 
year. 

Post-service treatment of low back problems was shown in 1998 
and a diagnosis of degenerative arthritis of the lumbar spine 
was also made in that year.  However, again, the evidentiary 
record does not establish any continuity of low back 
symptomatology from service to the present time, nor does it 
include any competent medical evidence etiologically linking 
the currently diagnosed degenerative arthritis of the lumbar 
spine to service.  In fact, when asked to opine as to this 
relationship in October 2002, a VA examiner opined that since 
there was no specific injury and no X-rays made while the 
veteran was in service, it was doubtful that any back injury 
in service was responsible for his current back problems.  
See Prejean v. West, 13 Vet. App. 444, 448-449 (2000).  

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claims. However, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, that any of his claimed 
conditions are etiologically related to service.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

The preponderance of the evidence is against the claims of 
service connection for hemorrhoids, a psychiatric disorder, 
and a low back disorder; and the benefit-of-the-doubt 
doctrine is not for application.  These conditions were not 
incurred or aggravated during the veteran's active military 
service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.

Nicotine Dependence/Lung Disorder

The veteran has further contended that his lung disorder, 
diagnosed as COPD and emphysema, is related to the use of 
tobacco products, to which he claims he became addicted while 
in service.  

Recent legislation was enacted prohibiting service connection 
for a death or disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products by a veteran during the veteran's service.  See 
Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998) 
(codified at 38 U.S.C. § 1103).  However, section 1103 
applies only to claims filed after June 9, 1998, and does not 
affect veterans and survivors currently receiving benefits 
and veterans and survivors who filed claims on or before June 
9, 1998, such as the claim filed here.

The VA General Counsel found that under certain circumstances 
death or disability resulting from the identifiable residuals 
of disease due to tobacco use during service is compensable 
under the law governing VA benefits.  The opinion does not 
hold that service connection will be established for a 
disease related to tobacco use if the affected veteran smoked 
in service.  O.G.C. Prec. Op. 2-93 (Jan. 13, 1993).  Rather, 
it states that any disability related to tobacco use which is 
not diagnosed until after service would not be precluded from 
service connection; however, it must be demonstrated that the 
disability resulted from use of tobacco during service and 
the possible effect of smoking before or after service must 
be taken into consideration.  Precedent opinions are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002) .

A more recent opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service.  Specifically, the VA General 
Counsel found that a determination as to whether service 
connection for disability or death attributable to tobacco 
use subsequent to military service should be established on 
the basis that such tobacco use resulted from nicotine 
dependence arising in service, and therefore is secondarily 
service connected pursuant to 38 C.F.R. § 3.310(a), depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  
VAOPGCPREC 19-97 (May 13, 1997).

In reviewing the evidence of record, the Board notes that, 
according to the veteran, he first began smoking while in 
service.  A statement from his spouse also documents that the 
veteran did not smoke prior to service.  The evidence also 
established that following his separation from service he 
smoked for the next 40 years.  The veteran has contended that 
he became addicted to nicotine in service, and that this 
resulted in his developing a lung disorder.

In this case, the record does establish that the veteran had 
a tobacco use disorder during service, but it did not 
manifest as full-fledged nicotine dependence until this was 
diagnosed many years after service, in approximately 1998.  
This conclusion is supported by the VA examiner's 2003 
opinion and the opinion of Dr. Z.  See Prejean v. West, 13 
Vet. App. 444, 448-449 (2000).  Accordingly, nicotine 
dependence was not incurred during the veteran's 3-year 
period of service, but occurred thereafter as a result of a 
smoking history spanning decades.  Based on this evidence, to 
include the absence of any in-service, contemporaneous 
indications of nicotine dependence, the Board finds that the 
weight of the competent medical evidence of record on the 
question of whether nicotine dependence was incurred during 
active duty service to be against the claim.

With regard to the second question, the veteran contends that 
his currently diagnosed lung disorder, including COPD, is due 
to his smoking from 1960 to the present time, which in turn 
is due to his smoking in service, which in turn ultimately 
resulted in nicotine dependence.  Both Dr. Z. and the VA 
examiner in 2003 identified the veteran's more than 30 year 
history of post-service smoking as one of the major causative 
factors contributing to his pulmonary disease.  However, as 
has already been established, the veteran's nicotine 
dependence was not initially diagnosed until many years after 
service, following decades of post-service smoking.  
Accordingly, the Board finds that the veteran cannot prevail 
on his claim for secondary service connection for a lung 
disorder as a result of smoking, due to nicotine addiction, 
because, as discussed above, the competent evidence 
establishes that he did not incur nicotine addiction in 
service.  

Thus, in view of the lack of any competent medical evidence 
indicating that the veteran became addicted to nicotine in 
service, the claim of service connection for a lung disorder, 
on the basis that the condition was caused by smoking and/or 
nicotine addiction in service, is not buttressed by the 
record.  That type of allegation requires professional 
medical evidence as support, and here, the evidence 
establishes that  the veteran's nicotine dependence was 
acquired post-service, as a result of a 30+ year smoking 
history after service, and that the decades of post-service 
smoking (as opposed to the limited time smoking during 
service) contributed to his lung disorder.  There is no 
competent medical evidence of record indicating that the 
veteran's current pulmonary disorder had its onset during 
service or is related to any in-service finding or event.  

The veteran has asserted that his lung disorder is related in 
some way to his smoking in service.  However, he has been 
advised repeatedly of the need to submit medical evidence to 
this effect, and he has not submitted any.  In this case, the 
veteran has related his lung disorder to his smoking habit, 
both in and after service.  He asserts that he developed a 
nicotine addiction as a result of smoking during, and not 
before, active duty.  He, however, has not been shown to have 
the professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between his 
smoking and a nicotine addiction in service, or to 
scientifically link this to the development of his lung 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, the Board finds a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In light of the facts and governing law in this case, the 
claim for service connection for nicotine dependence and for 
a lung disorder, claimed to have resulted from 
smoking/nicotine dependence during service, must be denied.

The Board also notes that the evidence does not support the 
grant of entitlement to service connection for a lung 
disorder on the basis of direct service incurrence.  The 
service medical records were negative for any chronic lung 
condition, and merely documented episodic treatment for upper 
respiratory infections.  Separation examination was normal in 
1963.  In 1990, bronchitis and sinusitis were diagnosed, in 
1995 a diagnosis of COPD was made and emphysema was diagnosed 
in 1998.  None of these lung conditions diagnosed post-
service have been etiologically linked to the veteran's 
period of service, aside from the smoking theory, which has 
already been discussed.  Accordingly, entitlement to service 
connection for lung disorder on the basis of direct service 
incurrence is also denied.  


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for nicotine dependence is 
denied.

Entitlement to service connection for a lung disorder, to 
include as a result of cigarette smoking during service 
and/or as a result of nicotine dependence, is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

